Citation Nr: 1329731	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  12-33 054	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right rotator cuff tendinopathy (claimed as right shoulder disorder).  

2.  Entitlement to service connection for cervical spine osteoarthritis (claimed as a neck disorder).  

3.  Entitlement to service connection for thoracolumbar spine osteoarthritis (claimed as a back disorder).  

4.  Entitlement to service connection for right leg cramps (claimed as  right leg disorder).  

5.  Entitlement to service connection for left leg cramps (claimed as left leg disorder).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran was scheduled for a videoconference hearing in August 2013.  The Veteran cancelled the hearing for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d) (2012).  



FINDING OF FACT

On August 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal on the issues of service connection for

 right rotator cuff tendinopathy, cervical spine osteoarthritis, thoracolumbar spine osteoarthritis, and left and right leg cramps was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of entitlement to service connection for right rotator cuff tendinopathy, cervical spine osteoarthritis, thoracolumbar spine osteoarthritis, and left and right leg cramps by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal as to service connection for right rotator cuff tendinopathy, cervical spine osteoarthritis, thoracolumbar spine osteoarthritis, and left and right leg cramps is dismissed.





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


